Case: 19-60109        Document: 00514856279         Page: 1     Date Filed: 02/28/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                        No. 19-60109                                FILED
                                                                             February 28, 2019
                                                                               Lyle W. Cayce
JOSEPH THOMAS; VERNON AYERS; MELVIN LAWSON,                                         Clerk

                Plaintiffs - Appellees

v.

PHIL BRYANT, Governor of the State of Mississippi, all in the official
capacities of their own offices and in their official capacities as members of
the State Board of Election Commissioners; DELBERT HOSEMANN,
Secretary of State of the State of Mississippi, all in the official capacities of
their own offices and in their official capacities as members of the State
Board of Election Commissioners,

                Defendants - Appellants




                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 3:18-CV-441


Before HAYNES and COSTA, Circuit Judges. 1
PER CURIAM:*




       1   This order is being entered by a quorum of this court pursuant to 28 U.S.C. § 46(d).

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-60109      Document: 00514856279         Page: 2    Date Filed: 02/28/2019



                                      No. 19-60109
       Phil Bryant, Governor of the State of Mississippi, and Delbert
Hosemann, Secretary of State of the State of Mississippi (collectively, “the
State”) appealed the district court’s order concluding that the boundaries of
Mississippi Senate District 22 violate § 2 of the Voting Rights Act and moved
for a stay pending appeal. We DISMISS the appeal.
       On February 16, 2019, following a bench trial, the district court issued
findings of fact and conclusions of law in favor of the plaintiffs. But the district
court declined to order specific relief, instead allowing the Mississippi
legislature to consider whether to redraw District 22 or extend the
qualification deadline for candidates in the affected districts.               The State
appealed the district court’s order and filed a motion to stay pending appeal in
this court pursuant to 28 U.S.C. § 1292(a)(1), which provides appellate
jurisdiction over “[i]nterlocutory orders of the district courts . . . granting . . .
injunctions.”    After the State appealed, the district court issued a final
judgment on February 26, this time granting specific relief requiring the
Mississippi legislature to amend the boundaries of Districts 22 and 23 to
conform with one of the plaintiffs’ proposed plans and to extend the candidate
qualification deadline in Districts 22 and 23 from March 1 to March 15.
       Because the district court’s final judgment granted relief that varied
from its interlocutory order, the interlocutory order is now moot. See La. World
Exposition, Inc. v. Logue, 746 F.2d 1033, 1038 (5th Cir. 1984); see also Johnson
v. Thaler, 459 F. App’x 448, 448–49 (5th Cir. 2012) (per curiam). 2 We lack
jurisdiction over moot issues. McRae v. Hogan, 576 F.2d 615, 617 (5th Cir.
1978) (per curiam). Thus, we DISMISS the State’s appeal of the district court’s
interlocutory order for lack of jurisdiction. Yesterday the State filed a notice


       2 “An unpublished opinion issued after January 1, 1996 is not controlling precedent,
but may be persuasive authority. 5th Cir. R. 47.5.4.” Ballard v. Burton, 444 F.3d 391, 401 &
n.7 (5th Cir. 2006).
                                             2
    Case: 19-60109    Document: 00514856279     Page: 3   Date Filed: 02/28/2019



                                 No. 19-60109
of appeal from the final judgment. That appeal is the avenue for seeking any
relief related to the final judgment.




                                        3